Citation Nr: 0942266	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend





ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had service as a member of the Army National 
Guard of North Carolina from June 1990 until March 1992.  She 
had periods of active service from October 1990 until March 
1991 and from March 1991 until April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the RO characterized the issue on appeal 
as one for entitlement to service connection for PTSD.  
Although the RO appears to have reopened the claim and 
addressed the claim on the merits, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). Consequently, the issue before the Board involves the 
threshold question of whether new and material evidence has 
been received, as set out on the title page. See 38 C.F.R. § 
19.35 (Providing that the RO's certification of an appeal is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue).

The Veteran submitted additional evidence at the April 2009 
Board hearing consisting of a statement of a private dentist 
and two articles.  The Veteran also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required. 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in an April 2006 rating decision.  The Veteran filed a timely 
Notice of Disagreement (NOD); however subsequently withdrew 
the NOD in a July 2006 statement.  Accordingly, the April 
2006 rating decision became final.

2.  The evidence associated with the claims file subsequent 
to the April 2006 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a psychiatric 
disability and raises a reasonable possibility of 
substantiating the claim.

4.  The evidence demonstrates that it is likely that PTSD was 
incurred in service and is causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 2006 rating 
decision, wherein the RO denied the Veteran's claim of 
entitlement to service connection for PTSD is new and 
material, and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.304, 
20.1103 (2009).

2.  The criteria for a grant of service connection for PTSD 
have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1154(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks service connection for PTSD.  A claim for 
service connection for PTSD was initially considered and 
denied in an April 2006 rating decision.  The Veteran 
submitted a timely Notice of Disagreement; however in July 
2006, the Veteran withdrew her Notice of Disagreement and 
requested the claim be processed as a claim to reopen.  See 
38 C.F.R. § 20.204.  Accordingly, the April 2006 rating 
decision became final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1103.  

The RO reconsidered the claim in October 2006 and continued 
the denial of benefits.  In July 2007, the Veteran submitted 
additional evidence in support of her claim.  Pursuant to 38 
C.F.R. § 3.156(b), when new and material evidence is 
submitted during the one-year appeal period following 
notification of a decision, the new and material evidence 
should be considered as having been filed in connection with 
that pending claim, as opposed to having been filed with a 
new claim.  However, there is nothing within 3.156(b) that 
tolls the one year period for perfecting an appeal.  In fact, 
the laws explicitly state that except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination. See 38 C.F.R. §§19.31, 20.304.  In the present 
case, the Veteran did not timely express disagreement with 
the October 2006 rating decision and the laws concerning the 
issuance of a Supplemental Statement of the Case under 
38 C.F.R. § 19.13 do not apply. 38 C.F.R. § 19.31, 20.304.  
Consequently, the denial of service connection for PTSD in 
the October 2006 rating decision became final in October 
2007. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Significantly, the October 2006 rating decision was still 
pending at the time of the September 2007 rating decision.  
Accordingly, for purposes of determining whether new and 
material evidence had been submitted at the time of the 
September 2007 rating decision, the last final rating 
decision was the April 2006 decision.  38 C.F.R. § 30.156, 
20.302, 20.1103.

Recent case law indicated that a claim for a mental health 
disability includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons, the Board has recharacterized the issue 
to the broader issue of entitlement of service connection for 
a psychiatric disability, as is reflected on the cover page.  

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, No. 07-1704, 2009 
WL 3236042, 5 (Oct. 9, 2009), that the focus of the analysis 
must be whether the evidence truly amounted to a new claim 
based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously adjudicated 
matter.  

In the present case, the prior claims described above were 
specifically for PTSD, the very claim for which the Veteran 
now seeks service connection.  In other words, although the 
Board is broadening the scope of the claim, because the 
present claim turns upon the same diagnoses and factual bases 
as were considered in prior decisions, the threshold question 
of whether new and material evidence had been submitted must 
be addressed.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
Veteran was advised of the definition of "new and material 
evidence" in a July 2006 letter and informed of the reasons 
for the April 2006 denial of the claim.  Additionally, as the 
Board finds the evidence associated with the claims file is 
sufficient to reopen the claim, to the extent there is any 
deficiency in notice, this deficiency does not inure to the 
appellant's prejudice. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

The claim was initially denied in April 2006 as there was no 
evidence of continuous treatment and no corroborating 
evidence of a stressor.  At the time of the April 2006 rating 
decision that denied service connection for PTSD, the 
evidence of record consisted of service treatment records, VA 
outpatient treatment records and a lay statement of the 
Veteran's mother.  Subsequently, additional VA outpatient 
treatment records, journal entries of the Veteran, a lay 
statement of the Veteran's sister, and private medical 
records and a statement of the treating VA physician have 
been associated with the claims file.  

The evidence submitted subsequent to the April 2006 rating 
decision is new, in that it was not previously of record; and 
is also material.  The evidence received subsequent to the 
April 2006 rating decision includes the Veteran's journal 
entries which provide a contemporaneous account of the 
claimed stressor.  Additionally, the evidence submitted after 
April 2006 includes a letter from a VA physician that 
generally relates the PTSD to the claimed assault during 
service.  Similarly, a letter from a private dentist suggests 
that the Veteran's excessive brushing of her teeth noted in 
1992 was likely a result of the stress caused by her sexual 
assault.  Presuming such evidence is credible for the limited 
purpose of ascertaining its materiality, this would therefore 
relate to the unestablished elements of corroborating 
evidence of the stressor and a nexus between the current 
disability and the stressor.  See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006)(finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied"). 

Presumed credible, the additional evidence received since the 
final April 2006 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a psychiatric disability, to include anxiety 
and PTSD, is reopened.

Duty to Notify and Assist

Having reopened the claim, the Board is required to address 
VA's duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

As will be explained in detail below, in this decision the 
Board is granting the benefits sought on appeal.  The Board 
has considered whether further development and notice under 
the Veterans Claims Assistance Act of 2000 (VCAA) or other 
law should be undertaken.  Specifically, the Board considered 
whether to remand the claim for the full records form the 
Social Security Administration.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992) (noting that VA has statutory duty 
to acquire both SSA decision and supporting medical records 
pertinent to claim).  However, given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.

The Merits of the Claim

The Veteran seeks service connection for psychiatric 
disability, including post traumatic stress disorder (PTSD) 
as a result of personal assault during service.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  

Concerning National Guard service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from disease or injury incurred in or aggravated 
coincident with active duty for training (ACDUTRA), or for 
disability resulting from injury during inactive duty 
training (INACDUTRA). See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2008).  In the present case, 
while the Veteran had National Guard service, she had a 
prolonged period of active service and her claim is based 
upon this active service.  Accordingly, further investigation 
into whether she served on ACDUTRA or INACDUTRA is not 
necessary.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, including certain types of psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 
defines psychosis as brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder, not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder. 38 C.F.R. § 3.384.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury. See Pond v. West, 12 
Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  These elements may also be established by competent 
lay evidence for certain disabilities.  See Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The record reflects the Veteran has been diagnosed with 
several psychiatric disabilities, including major depressive 
disorder and PTSD.   Concerning claims for PTSD, service 
connection requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In October 2008, VA amended 
the provisions of 38 C.F.R. § 3.304(f) by eliminating the 
requirement of evidence corroborating occurrence of the 
claimed in-service stressor in claims in which PTSD is 
diagnosed in service. 73 Fed. Reg. 64208 (Oct. 2008).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Additionally, the law provides that if a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Gallegos v. 
Peake, 22 Vet. App. 329 (2008).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any 
evidence, including alternate source evidence, to a medical 
or mental health professional for interpretation.  Bradford 
v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, 
for claims involving an inservice personal assault, after-
the-fact medical evidence can be used to establish a 
stressor. See Bradford v. Nicholson, 20 Vet. App. 200 (2006); 
Patton v. West, 12 Vet. App. 272, 278 (1999).

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing 
psychiatric condition.  Specifically, VA records and 
statements by the Veteran reflect a history of physical and 
sexual abuse as a child.   A Veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the Veteran denied a history of depression or 
excessive worry or nervous trouble of any sort in the June 
1990 enlistment report of medical history.  Significantly, an 
examination performed in June 1990 described the psychiatric 
system as normal.  As no disability was noted on the 
examination, the Veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261 and 263 (Nebeker, C.J., concurring in part 
and dissenting in part).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption 
of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the Veteran's entry into service which 
reflects a prior condition.  Furthermore, the January 2008 VA 
physician letter explained that in spite of the abuse during 
childhood, the Veteran retained normal to high level 
functioning in all life domains and showed no symptoms of a 
psychiatric disorder until the assault during service.  Thus, 
the only medical record which refers to an injury prior to 
service was based entirely upon the Veteran's history, and 
there is no affirmative evidence of a pre-service psychiatric 
disability.  As such, the Veteran's history alone, without 
any corroborating medical evidence showing a pre-existing 
psychiatric disorder, is insufficient to rebut the 
presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a pre-existing condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As noted above, the Veteran has a current diagnosis of PTSD.  
The remaining question is whether there is no evidence of 
combat service or corroborating evidence of an inservice 
stressor and evidence linking the diagnosed PTSD to the 
alleged stressors.

In this case, the Veteran has not contended and the record 
does not demonstrate that she engaged in combat.  For 
example, the Form DD 214 indicates the Veteran's military 
occupational specialty was that of a single channel radio 
operator and does not demonstrate that the Veteran received 
any combat related awards.  Since the Board finds that the 
Veteran did not engage in combat with the enemy, there must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  

The Veteran states that she was raped and sexually harassed 
by her commander while she was stationed at Lowry Air Force 
Base in 1991.  As noted above, in cases involving service 
connection for PTSD based upon personal assault, alternate 
source evidence and after-the-fact medical evidence can be 
used to corroborate an account of a stressor. See Patton v. 
West, 12 Vet. App. 272 (1999).  

The evidence for consideration includes letters from private 
and VA physicians, lay statements and journal entries in 
support of her claim.  The Veteran also presented testimony 
at a Board hearing in April 2009.  Evaluating the evidence in 
light of the above rating criteria reflects that the Veteran 
has submitted competent and credible evidence corroborating 
her stressor.

Service treatment records reflect the Veteran was seen in 
November 1990 for a yeast infection.  The Veteran had vaginal 
examinations, including pap smears, in January 1991 and 
November 1991.  She was also seen by a gynecologist in 
February and April 1991.  Significantly, the April 1991 
record noted the last Pap smear was 8 weeks prior to the 
visit.  The Veteran was tested for Human Immunodeficiency 
Virus (HIV) in March 1991.  Additionally, on the March 1991 
report of medical history she described a history of weight 
gain and depression or excessive worry.  In her explanation 
of this history, the Veteran related that she had gained 
weight and was depressed because she missed her husband. 

A January 2008 letter from a VA physician related the Veteran 
reported being raped by her commanding officer after being 
deployed to Operation Desert Storm.   The Veteran explained 
she was sexually assaulted several times and was threatened 
with retaliation if she reported it to anyone.  The VA 
physician confirmed a DSM-IV diagnosis of PTSD, chronic and 
severe.  The physician further noted that while the Veteran 
had a history of childhood sexual abuse, she maintained 
normal to high functioning in all major life domains and 
showed no symptoms until the military rape.  The Veteran 
related the sexual assault by her commander was the most 
distressing traumatic experience.  The VA physician concluded 
that the index trauma of her PTSD was the military sexual 
trauma.  

A January 2009 statement of the family's dentist related that 
the Veteran was seen in 1992 with complaints of gum 
irritation and inflammation.  The Veteran indicated at that 
time that she brushed her teeth repeatedly, flossed and used 
mouthwash to keep her mouth clean.  The dentist advised her 
to stop brushing so much and informed her that the reduced 
brushing should clear up the inflammation.  The dentist noted 
there were no cavities that caused the inflammation.   The 
dentist related that based upon the 1992 treatment and what 
the Veteran subsequently told him about her military assault, 
it was most likely the Veteran caused the inflammation due to 
stress caused by the military sexual assault earlier in the 
year.  

The Veteran's sister provided a statement relating the 
Veteran was social and outgoing prior to entering the 
military.  She indicated that the Veteran returned from Fort 
Hood a different person.  Specifically, the Veteran lost her 
enthusiasm for life and also felt she could not go to her 
husband because she was "damaged."  She reported the 
Veteran described Fort Hood as a dump and explained she was 
treated like crap by her unit.  Upon return the Veteran also 
acted anxious, depressed and jumpy and did not like men or 
any people.  She indicated she was told she felt like killing 
herself.  At one point, she received a call from the Veteran 
in which the Veteran indicated she did not want to return to 
her unit as something happened and she did not want to be 
with the unit again.  The Veteran's mother also provided a 
statement indicating her daughter informed her of the sexual 
assault and explained that she wanted to forget it as she 
could never win against a company full of men.  She explained 
that the Veteran related she had been severely sexually 
harassed, but did not know what to do about it and did not 
want to talk about it again.  The Veteran's mother also 
reported that the Veteran's husband at the time would have 
gone crazy had he known about the assault. 

The Veteran submitted copies of her journal entries.  
Although the entries are undated, they describe the range of 
emotions during the Veteran's period of active duty from 
excitement for being activated and seeing a new city, disgust 
at other service members acting like fraternity boys and 
descriptions of her annoyance at the "hazing."  Most 
significantly, there were several emotional entries 
describing the assault by her commander and discussing her 
anger, disgust at herself for going to his quarters, fear of 
reporting the assault, and feeling that no one would believer 
her as she had no bruises or evidence.  She also wrote about 
him threatening to make her life "easy or hard" and 
discussed her fear of getting a disease.  The entries also 
reflect her conflicted feelings about her own husband, 
showing her love for him and feeling that she could not face 
him again after the assault.

The Veteran also testified at an April 2009 Board hearing.  
The Veteran indicated that she was an excellent student prior 
to service and joined the military to supplement her income.  
She explained that she was activated in support of Operation 
Desert Storm and went to Fort Hood for training and refitting 
of equipment.  The Veteran explained she was told by her 
commander to meet him at a building and she did not think 
anything about it as he had previously asked her about 
security equipment.  She indicated that after the assault she 
had several pap smears done as she feared she would get a 
venereal disease.  She testified that she was not comfortable 
reporting the assault to anyone as the man was still her 
commander and she felt that she was alone in the unit.  She 
explained there were only four women in her unit and none in 
her platoon.  The Veteran indicated the incident occurred 
sometime in March 1991 and the harassment continued over a 
period of two months.  The Veteran related she missed several 
drills to avoid her commander.  She explained she began 
brushing her teeth all the time to the point that it made her 
mouth bleed.  She felt her mouth was always dirty and felt 
that if she could brush it enough she would feel clean.  The 
Veteran testified her first marriage ended in divorce because 
she was not in the relationship and her second husband was 
abusive.  She indicated she had trouble caring for her 
children because she was irritable and could not be in an 
open space.  She indicated she worked for a while but had not 
worked since 2001 and quit her last job because a manager 
looked just like her commander.  

Finally, the October 2009 written brief of the Veteran's 
representative argued that the evidence more than 
corroborated the inservice assault.  The representative 
specifically noted the four pap smears and HIV test during 
1991 was an abnormal pattern and consistent with the report 
of assault and paranoia she had a sexually transmitted 
disease.  The representative also pointed to the Veteran's 
journal entries and lay statement of the sister clearly 
indicated the Veteran's mind set during service and the 
deterioration directly afterward.

The Board finds that the evidence as a whole corroborates the 
Veteran's description of an assault and repeated sexual 
harassment during service.  Specifically, the Veteran's 
journal is the exact type of alternate source evidence that 
the Court found could corroborate the Veteran's account of 
the stressor incident in PTSD assault cases, cases in which 
the inservice event frequently is unreported.  38 C.F.R. 
§ 3.304(f); Gallegos v. Peake, 22 Vet. App. 329 (2008).  
Furthermore, the other evidence lends additional credibility 
to the Veteran's reported stressor.  For example, the Veteran 
was seen by the service gynecologist four times within the 
year of 1991, including undergoing multiple pap tests and HIV 
test.  As the Veteran's representative argued this is a 
highly unusual pattern and reflects the Veteran's fear of 
having contracted a sexually transmitted disease.  This 
evidence is also contemplated by 38 C.F.R. § 3.304(f) which 
explicitly states that pregnancy tests and tests for sexually 
transmitted disease may corroborate the Veteran's account of 
a personal assault stressor.  The Veteran's service records 
also reported depression and weight gain.  While the Veteran 
attributed this to missing her husband, the Veteran has 
clearly indicated she could not tell anyone in service about 
the assault by her commander and these symptoms indicate a 
change in behavior around the time of the assault.  

Similarly, the lay statements of the Veteran's mother and 
sister also lend credibility to the claim of a sexual 
assault.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  
They both provided competent and credible evidence of 
behavior changes and the Veteran's mother further related the 
Veteran's reluctance to report the incident to anyone.

Finally, medical professionals have determined that the 
personal assault the Veteran experienced is of the very 
nature of that contemplated in the regulations regarding 
service connection for PTSD based upon personal assault. 38 
C.F.R. § 3.304(f)(3).  Specifically, the private dentist 
indicated that the Veteran's behavior of excessive brushing 
was likely consistent with stress caused by the assault 
during service. 

Therefore, the Board finds that the evidence as a whole 
corroborates the Veteran's report of a sexual assault during 
service.  

The remaining element is a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  
In this regard, the January 2008 statement of the VA 
physician clearly related the current PTSD to the inservice 
sexual assault.  

Therefore, the Board finds that it is as likely as not that 
the Veteran has PTSD as a result of an inservice personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, to 
include PTSD, is reopened.

Service connection for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


